DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1, 5, 9, 12, 14, 15, 18, and 20 are amended; the rejection of the claims traversed; and claims 4, 6, 11, 13, 17, and 19 are cancelled. Claims 1 – 3, 5, 7 – 10, 12, 14 – 16, 18, and 20 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3, 5, 7 – 10, 12, 14 – 16, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 5 (and similarly claims 12 and 18) recite determining whether to receive the trigger signal when the intersection point coincides with the graphic control. A review of applicant’s specification paragraph [0139] discloses for example the processor determines whether to receive a trigger signal when the intersection point coincides with the graphic control. Applicant’s specification further discloses determining whether the touch screen of the smart terminal detects the trigger signal generated by pressing of the physical button (see published specification paragraph [0023 – 0024][0045 – 0046][0066 – 0067]). However, the Office does not appear to find adequate written description showing Applicants had possession of the invention, as claimed, particularly related to how or the manner for which a determination is to be made as to whether to receive the trigger signal, as claimed, as the specification does not appear to adequately describe what criteria(s) may be required such that the claimed determination may be made.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1, 5, 7, 9, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al; (Publication number: US 2016/0063766 A1), hereafter HAN, in view of Brain Q. Huppi (Publication number: US 2006/0256090 A1), hereafter Huppi.


Regarding claim 1:
	HAN discloses a sensing and control method based on virtual reality (HAN ABSTRACT; Figures 3 and 8), wherein the sensing and control method comprises:  	displaying a virtual reality scene by a smart terminal worn on the user’s hear, wherein the smart terminal is disposed in VR glasses (HAN discloses a combined electronic device 200 with a head mount device 100 s worn on the user’s head, as illustrated in Figure 1. The user view a virtual reality (VR) environment via the display unit 210; see [0036]), the VR glasses comprise at least one physical button (HAN discloses the head mount device 100 includes a function key; see [0031]); 
 	acquiring position and pose data of the smart terminal (the claimed position and pose data is acquired by the sensor unit 240 which detects an operation of movement and motion of the device 200; see HAN [0038]); 

 	determining whether the intersection point coincides with a graphic control in the virtual reality scene (HAN Figure 8 815 [0065] and [0069] – the controller determines whether the user sight line reaches a specific point such as an acceptance button 914); 
 	determining whether the touch screen of the smart terminal detects a trigger signal generated by pressing of the physical button when the intersection point coincides with the graphic control (HAN Figure 8 815 [0065] and [0069]; a selection of the icon is made based on user pressing operation on the hmd device) ; and 
 	outputting a touch operation signal to the graphic control when the trigger signal is detected (HAN Figure 8 820 [0066] and [0070 – 0071] – the operation corresponding to the particular button is carried out based on the pressing operation).
 	HAN does not disclose:  the physical button is disposed on a touch screen of the smart of the smart terminal, and the physical button presses the touch screen of the smart terminal when the physical button of the VR glasses is pressed.
	However, Huppi discloses a mechanical overlay. More specifically, Huppi discloses a physical button (Huppi Figure 3 18C) which is configured to be placed over a touch surface (Figure 1 14). Huppi further discloses the button contacting the touch surface when pressed (Huppi [0066]).
	It would have been obvious to modify HAN such that the physical button is disposed on a touch screen of the smart of the smart terminal, and the physical button presses the touch screen of the smart terminal when the physical button of the VR glasses is pressed, as claimed. Those skilled in the art would appreciate provide 

Regarding claim 5:
	HAN (in view of Huppi) discloses the sensing and control method of claim 1, wherein after the step of determining at least one of data of position and data of pose of the smart terminal, the sensing and control method further comprises: outputting a hovering operation signal to the graphic control when the trigger signal is not received (HAN [0047] and Figure 4B; the function of displaying the information related to the icon occurs without detecting the touch input).

Regarding claim 7:
	HAN (in view of Huppi) discloses the sensing and control method of claim 1, wherein the position and pose data comprises at least one of data of position and data of pose (HAN [0038] output of gyroscope and acceleration which described movement and motion include one of position and pose data, as claimed).

Regarding claim 9:
	Claim 9 directed a smart terminal (HAN Figure 1) is similarly rejected for those reasons discussed above in claim 1.

Regarding claim 14:
	Claim 14 directed to the non-transitory device is similarly rejected for those reasons discussed above in claim 1 (and additionally for those reasons disclosed by HAN [0073]).

Regarding claim 18:
	Claim 18 is similarly rejected for those reasons discussed above in claim 5.
Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 8.



	

Claim(s)  2, 3, 8, 10, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al; (Publication number: US 2016/0063766 A1), hereafter HAN, in view of Brain Q. Huppi (Publication number: US 2006/0256090 A1), hereafter Huppi, and in view of Stafford et al; (publication number: US 2016/0260251 A1), hereafter Stafford.

Regarding claim 2:
	HAN (in view of Huppi) does not disclose the sensing and control method of claim 1, wherein the step of determining the intersection point of the user’s viewing angle and the virtual reality scene according to the positon an dose data comprises: 
	However, Stafford discloses a tracking system for head mounted display. More specifically, Stafford discloses wherein the step of determining the intersection point of the user’s viewing angle and the virtual reality scene according to the position and pose data comprises: determining a transformation relationship between the user’s viewing able and a predetermined reference direction of the smart terminal when the smart terminal is worn on the user’s head (Stafford [0061 — 0062] vectors CV determined; see trigonometric equations [0068]); determining a positon and pose description of the predetermined reference direction of the smart terminal according to the position and pose data (; and determining a position and pose description of the user’s viewing angle according to the positon and pose description of the predetermined reference direction and the transformation relationship (Stafford [0067 — 0068)), as claimed.
	It would have been obvious to modify HAN (in view of Huppi) wherein the step of determining the intersection point of the user’s viewing angle and the virtual reality scene according to the positon an dose data comprises: determining a transformation relationship between the user’s viewing angle and a predetermined reference direction to the smart terminal when the smart terminal is worn on the user’s head; determining 

Regarding claim 3:
	HAN (in view of Huppi) does not disclose the sensing and control method of claim 1, wherein the step of determining the intersection point of the user’s viewing angle and the virtual reality scene according to the position and pose data comprises: mapping the virtual reality scene to a spatial model, wherein the spatial model is established in a world coordinate system; calculating a position and pose description of the user’s viewing angle in the world coordinate system according to the positon and pose data of the smart terminal; and determining the intersection point of the user’s viewing angle and the virtual reality scene in the spatial model according to the position and pose description.
	However, Stafford discloses a tracking system for a head mounted display. More specifically, Stafford discloses wherein the step of determining the intersection point of the user’s viewing angle and the virtual reality scene according to the positon and pose data comprises: mapping the virtual reality scene to a spatial model, wherein the spatial model is established in a world coordinate system (Stafford 1105); calculating position and pose description of the user’s viewing angle in the world coordinate system 
	It would have been obvious to further modify HAN (in view of Huppi) wherein the step of determining the intersection point of the user’s viewing angle and the virtual reality scene according to the positon an dose data comprises: determining a transformation relationship between the user’s viewing angle and a predetermined reference direction to the smart terminal when the smart terminal is worn on the user’s head; determining positon and pose description of the predetermined reference direction of the smart terminal according to the position and pose data; and determining a position and pose description of the user’s viewing angle according to the positon and pose description of the predetermined reference direction and the transformation relationship, as claimed. Those skilled in the art would appreciate the ability to provide a more immersive three-dimensional virtual reality environment.

Regarding claim 8:
	HAN (in view of Huppi) does not disclose the sensing and control method of claim 1, wherein after acquiring the position and pose data of the smart terminal, the sensing and control method further comprises: adjusting the virtual reality scene according to the positon and pose data of the smart terminal.

	It would have been obvious to further modify HAN (in view of Huppi) wherein after acquiring the position and pose data of the smart terminal, the sensing and control method further comprises: adjusting the virtual reality scene according to the positon and pose data of the smart terminal, as claimed. Those skilled in the art would appreciate the ability to provide a more immersive three-dimensional virtual reality environment.

Regarding claim 10:
	Claim 10 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed above in claim 5.
Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 2.
Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIHIR K RAYAN/Examiner, Art Unit 2623